Citation Nr: 1712015	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-26 246	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis, chronic interstitial pneumonia, and pulmonary nodules.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In his June 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  Thereafter, in August 2010, the Veteran submitted a written request to withdraw his hearing request.  The Board therefore finds that there is no hearing request pending at this time.

The Board remanded this matter for additional development in March 2013, and again in April 2016.


FINDING OF FACT

On April 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASON AND BASIS FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


